Citation Nr: 1821360	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  15-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected coronary artery disease or chronic prostatitis.


REPRESENTATION

Appellant represented by:	Richard K. Hurley, Esq.


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1960 to August 1968, and in the Army from June 1968 to February 1977 and March 1977 to July 1981. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


VETERAN'S CONTENTIONS

The Veteran contends that his erectile dysfunction has been aggravated by the medication he takes to keep his coronary artery disease (CAD) under control. He contends that although he experienced erectile dysfunction prior to his coronary artery bypass grafting (CABG) procedure in 2011, since that surgery he has had an extreme decrease in libido, and he can no longer maintain an erection sufficient for penetration, even with medication. He attributes this change to the medication prescribed to him for his CAD, Metoprolol.

The Veteran contends that because his CAD is service connected, any medications prescribed for that condition are directly linked to service connection for that disability. He contends that his daily 100mg dosage of Metoprolol causes loss of libido and contributes to his erectile dysfunction. He reports that his care providers have told him that Metoprolol is the most appropriate medication to treat his CAD.





FINDINGS OF FACT

1. The Veteran is service connected for CAD, rated as 60 percent disabling, effective October 2, 2012.

2. At an April 2013 VA examination, the examiner was asked to render an opinion as to whether the Veteran's erectile dysfunction was incurred in service or caused by his in-service prostatitis, as noted in his service treatment records (STRs). Upon review of the claims file and physical examination of the Veteran, the examiner opined that the Veteran's erectile dysfunction was not incurred in service or caused by his in-service prostatitis. The examiner reasoned that that there was no objective evidence of erectile dysfunction during the Veteran's active duty service or within close proximity to his retirement from service, and the Veteran only reported erectile dysfunction many years post-service. She also noted that the Veteran displayed multiple risk factors for erectile dysfunction, including hypertension and heart disease, and concluded that because of the multiple physical and psychological conditions that can be associated with erectile dysfunction, it would by speculative to opine as to the etiology of the Veteran's condition.

3. At a July 2015 VA examination, the examiner was asked to render an opinion as to whether the Veteran's erectile dysfunction was related to his CAD, status-post CABG. Upon review of the Veteran's STRs and VA treatment records (but not the claims file) and physical examination of the Veteran, the examiner opined that he could not render an opinion as to the etiology of the Veteran's erectile dysfunction without resorting to mere speculation. The examiner noted that male sexual arousal is a complex process, and that erectile dysfunction can result from a problem with various bodily systems, including the brain, hormones, emotions, nerves, muscles, and blood vessels. He reasoned that because the Veteran's erectile dysfunction is likely multifactorial, it would be mere speculation to state that it was caused or aggravated solely by his CAD.

4. At an August 2015 private examination, upon review of the claims file and physical examination of the Veteran, the examiner opined that it was at least as likely as not that the Veteran's erectile dysfunction was related to or aggravated by his service-connected CAD or his related cardiac medications. In response to the July 2015 opinion, the examiner noted that the Veteran's erectile dysfunction was being claimed as related to or aggravated by his CAD, not as solely caused by it. She noted that current medical literature supports a nexus between erectile dysfunction and CAD and treatment medications. She reasoned that, therefore, in light of the fact that the Veteran had reported that his erectile dysfunction worsened after his heart surgery; that he had a diagnosis of severe CAD, a known causative agent of erectile dysfunction; and that he was prescribed medication for his CAD that was also known to cause erectile dysfunction, it was at least as likely as not that the Veteran's current erectile dysfunction was related to or aggravated by his service-connected CAD or his related cardiac medications.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, secondary to coronary artery disease, are met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that 1) a current disability exists, and 2) the current disability was either a) caused by or b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
First, because there is no evidence in contradiction of the April 2013 examiner's opinion that the Veteran's erectile dysfunction is not related to his in-service prostatitis, the preponderance of the evidence weighs against the finding that service connection is warranted on that basis. However, the preponderance of the evidence supports the Veteran's claim that his erectile dysfunction is related to his service-connected CAD or his related cardiac medications. Although the two examinations to treat this question reached opposite conclusions, the August 2015 private opinion included a more thorough review of the Veteran's records, and the accompanying opinion is more complete and includes a more thorough medical rationale. Therefore, it is entitled to greater weight than the July 2015 VA opinion. The July 2015 examiner failed to review the Veteran's claims file and failed to render an opinion in terms of likelihood (i.e., whether "it is at least as likely as not"). In contrast, the August 2015 private examiner not only made a full review of the claims file and properly rendered an opinion in terms of likelihood, but also included a more complete and thorough medical rationale, which directly responded to the rationale of the July 2015 examiner, as noted above. Therefore, the Board finds that the preponderance of the evidence weighs in favor of the finding that the Veteran's erectile dysfunction was caused by his service-connected CAD. Accordingly, service connection for erectile dysfunction is warranted.


ORDER

Service connection for erectile dysfunction, secondary to service-connected CAD, is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


